Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 1/5/2021.
Claims 1-5 and 7 are amended, claim 9 is added, and claim 6 and 8 are canceled.
Claims 1-5, 7, and 9 are pending and examined.

Drawings
The drawings are objected to because Fig. 5 does not clearly show the reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The substitute specification filed 1/5/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:  (c) a marked-up substitute specification was not filed with the clean substitute specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 25(page 3, line 6), “an undersurface portions” should be “undersurface portions”, or amended similarly as per below.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 32(page 3, line 13), it is not clear if “steel reinforcing bar” is referring to the “steel bar” in line 4 or to an additional feature of the invention.
In claim 1, line 35(page 3, line 16), it is not clear if “upper end portions” are referring to the “lower surface portions” in line 29 or to an additional surface of the plates.
In claim 1, lines 42-43(page 4, lines 2-3), the metes and bounds of the claim are not clearly stated in the phrase “said steel plate, said steel plate connector, and …” is not clear since the steel plate is part of the steel plate connector(as per line 5).    By changing the phrase to “said steel plate of said steel plate connector, and…” the rejection would be overcome.
Claim 2, lines 3-5 renders the metes and bounds of the claim unclear since it does not clearly set forth slab connectors of two beam assemblies useable together.   By defining that the beam assembly of claim 1 is used with a second beam assembly, such as “an external side surface of the inter-slab connectors can be joined with an external side surface of an adjacent inter-slab connector so as to form an integral prefabricated steel-concrete” the rejection would be overcome.   Also amending a portion of claim 2, line 10, to “lower end portions of said external side surfaces”.
In claim 3, line 5, “conventional concrete” renders the metes and bounds of the claim not clear since the term “conventional” is not a defined kind of concrete.  
 
Response to Amendment
	Applicant’s amendment has overcome the previous objection to the drawings, specifically regarding Figs. 1-2, 3-A, 3-B, 4-A, 4-B and 5-A, and many of the rejections under 35 USC 112.

Allowable Subject Matter
Claims 1-5, 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered.
Applicant’s amendment has overcome many of the previous drawing objections and 112 rejections.  However, as specified above, an objection remains regarding Fig. 5-A, and a rejection of claims 1-5, 7 and 9 under 35 USC 112. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/Ok